UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4034



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LATONIA WALLACE, a/k/a Pooter,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-03-187)


Submitted:   June 21, 2006                 Decided:   June 29, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew J. Katz, THE KATZ WORKING FAMILIES LAW FIRM, LC, Charleston,
West Virginia, for Appellant. Charles T. Miller, Acting United
States Attorney, Charleston, West Virginia, John Lanier File,
OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Latonia Wallace pled guilty to conspiracy to distribute

cocaine base and cocaine in violation of 21 U.S.C. § 846 (2000).

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious issues for

review; however, raising the issue of whether this court properly

decided in a prior opinion to reverse the district court’s order

granting Wallace’s motion to suppress.   Wallace did not file a pro

se supplemental brief.   We affirm the conviction and sentence.

          We will not revisit the issue of this court’s prior

decision to reverse the district court’s order granting Wallace’s

motion to suppress.   See United States v. Wallace, No. 04-4643,

2005 WL 481592 (4th Cir. Mar. 2, 2005) (unpublished).

          Accordingly, we affirm the conviction and sentence.     In

accordance with the requirements of Anders, we have reviewed the

record and find no meritorious issues. This court requires counsel

inform his client, in writing, of her right to petition the Supreme

Court of the United States for further review. If the client

requests a petition be filed, but counsel believes such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately




                               - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -